DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/28/2022 and the IDS filed 02/28/2022.

Claims 1, 5, 7-20, and 27-34 are pending and being examined.  Claims 2-4, 6, and 21-26 are canceled.  Claims 1, 7, 9-10, 17, 19-20 are amended and claims 27-34 are newly added.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support is not found for the sorbent being a molten oxide.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  17 recites the limitation "cooling the steam and acid gas".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 17 depends, requires the regenerating a sorbent that has been exposed to an acid gas via exposure to steam such that at least par to the acid gases are separated from the sorbent.  It is unclear as to which “acid gas” and which “steam” claim 17 is referring to.  In other words, is it the acid gas after it has been desorbed from the sorbent, is it the acid gas that is not desorbed from the sorbent, is it the steam that has not yet been exposed to the sorbent, is it the steam after it has been exposed to the sorbent.
Claim 31 recites “the sorbent”.  here is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 31 depends, requires the regenerating a sorbent that has been exposed to an acid gas via exposure to steam such that at least par to the acid gases are separated from the sorbent.  It is unclear as to whether “the sorbent” refers to the sorbent prior to exposure to steam or whether “the sorbent” refers to the sorbent after exposure to steam.
Considering claim 34, it is unclear as to what types of compounds are considered to be an “oxide”.  The instant specification only has molten borates as the molten sorbent.  Borates are oxyacids.  For the purpose of examination, the claim will be interpreted such that as long as the sorbent is in molten form and contains at least one oxygen atom the claim that the sorbent is a molten oxide is satisfied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 11, 16, 18, 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grantham (US 3438728).
Considering claims 1 and 5, Grantham teaches a method comprising regenerating a sorbent that has been exposed to an acid gas comprising carbon dioxide, sulfur trioxide, sulfur dioxide, nitrogen dioxide, and/or nitric acid via exposure to steam such that at least part of the carbon dioxide, sulfur trioxide, sulfur dioxide, nitrogen dioxide, and/or nitric acid is separated from the sorbent, wherein the sorbent is in molten form (Grantham, Col. 1 lines 60-68, Col. 2 lines 65-68, Col. 3 lines 10-40).
Considering claim 7, Grantham teaches regenerating the sorbent comprises removing at least two of carbon dioxide, sulfur trioxide, sulfur dioxide, nitrogen dioxide, and nitric acid by teaching removing sulfur trioxide and sulfur dioxide (Grantham, paragraph bridging Col. 2 and 3).
Considering claim 8, Grantham teaches at least 1 wt.% of the sorbent is regenerated and at least 1 mol% of the carbon dioxide, sulfur trioxide, sulfur dioxide, nitrogen dioxide, and/or nitric acid is released from the sorbent during regeneration by teaching cyclic runs wherein sulfur dioxide was essentially removed completely (Grantham, Example 8 of Col. 10).
Considering claim 9, Grantham teaches removal of sulfur dioxide and/or sulfur trioxide from the flue gas by absorption of the sulfur oxides in a molten salt mixture forming alkali metal sulfite, reduction of the alkali metal sulfite to form a reduced form of the sulfur oxides (i.e., H2S) and regeneration with steam and carbon dioxide to release the hydrogen sulfide (Grantham, abstract).  Grantham teaches sulfur dioxide is essentially removed completely and that the reduction step was 70% complete (Grantham, Example 8 of Col. 10).  Thus, Grantham teaches at least 1 mol% of the sulfur dioxide and/or sulfur trioxide is released from the sorbent during regeneration (i.e., in their reduced forms of H2S). 
Considering claim 11, Grantham teaches an environment in which the sorbent is exposed to the steam is at a temperature of above 200°C by teaching a temperature of between 325 and 450°C  and 425°C (Grantham, claim 3 and Example 8 of Col. 10).
Considering claim 16, an environment in which the sorbent is exposed to the steam is part of an industrial process by teaching the method is directed to waste gases discharged from many metal refining and chemical plants and flue gases from power plants (Grantham, Col. 1 lines 53-58).
Considering claim 18, Grantham teaches regeneration results in a hydrogen sulfide-rich gas mixture which may contain minor amounts of COS, S, CO2, and H2O (Grantham, Col. 8 lines 32-35); thus, it would be expected that the acid gas is recovered at a purity of greater than 50 wt.%.
Considering claim 31, lines 21-34 of page 4 of instant specification, disclose that exposure of the sorbent by which an acid gas has been captured to steam reduces the partial pressure of the acid gas in an environment around the sorbent.  Grantham teaches exposure of the sorbent by which an acid gas has been captured to steam; thus, it would be expected that the regenerating (i.e., exposure of sorbent to steam) in Grantham’s process would also result in reducing a partial pressure of the acid gases (carbon dioxide, sulfur trioxide, sulfur dioxide, nitrogen dioxide, and/or nitric acid).
Considering claim 32, instant claims require a sorbent in molten form.  Grantham teaches a sorbent in molten form (Grantham, claim 1); thus it would be expected that the steam would also be chemically inert with the sorbent of Grantham.
Considering claim 33, Grantham teaches the absorption step is carried out at 425-450°C and the regeneration is carried out at 450°C (Grantham, Example 8 of Col. 10).
Considering claim 34, Grantham teaches the sorbent is in molten from is a molten oxide (Grantham, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 3438728).
Considering claim 10, Grantham teaches the absorption step is carried out at 425-450°C and the regeneration is carried out at 450°C; Grantham teaches absorption is carried out at a temperature of at least 350°C and regeneration is carried out at a temperature below 450°C (Grantham, Example 8 of Col. 10 and Col. 3 lines 10-39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the environment in which the sorbent was exposed to the acid gas to be at the same temperature as the environment in which the sorbent is regenerated.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because the temperature range at which absorption can take place and the temperature range at which regeneration can take place overlap and they can both be carried out at the same temperature.
Considering claim 14-15, Grantham teaches that one mole of steam (i.e., water) reacts with one of acid gas absorbed by the sorbent (i.e., M2S) in order to obtain one mole of sorbent (M2CO3) and one mole of acid gas (H2S) (Grantham, Col. 3 lines 65-75).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the ratios of steam to sorbent and steam to acid gas including to within the claimed ranges of at least 0.1 and at least 1.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired regeneration rate with a reasonable expectation of success.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 3438728) in view of van Gelder et al. (US 4470958).
Considering claims 12-13, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the pressure in an environment in which the sorbent is exposed to the steam is at least 1 bar and 1.1 bar.
Grantham is silent regarding the pressure at which the sorbent is exposed to the steam and does not explicitly teach that it is at least 1 bar and 1.1 bar.
However, van Gelder teaches a process for the removal of impurities, in particular sulfur-containing impurities from combustion gases by contacting them with an absorbent consisting of a molten metal salt (van Gelder, Col. 3 lines 38-44).  Van Gelder teaches regeneration of the absorbent by contacting the absorbent with steam at a pressure of 20 bar (van Gelder, Col. 5 lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the pressure in an environment in which the sorbent is exposed to the steam is at least 1 bar and 1.1 bar.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a range overlaps the range known to be suitable for regeneration of a molten salt absorbent with steam.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 3438728) in view of Find et al. (US 2017/0361266 A1).
Considering claims 17 and 19-20, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the mixture of steam and acid gas is cooled in a heat exchanger to generate energy prior to separation of the steam in a condenser, wherein the condensed steam is heated and recycled back into the regeneration environment.
Grantham teaches regeneration with steam, he does not explicitly teach the mixture of steam and acid gas is cooled in a heat exchanger to generate energy prior to separation of the steam in a condenser, wherein the condensed steam is heated and recycled back into the regeneration environment.
However, Find teaches a method of recovering acid gas from an absorbent rich on gaseous acid, in which the energy used for separation of absorbent and acid in a stripping column is reduced (Find, abstract).  Find teaches stripping steam recovered from the stripper off gas is supplied to cover at least part of the same stripping process, thereby externally supplied heat is reduced (Find. [0019]).  Find teaches using a direct contact heat exchange to condense water from the acid gas containing gas stream and recirculating to the stripping column ensuring that an absolute minimum of supply of water/fluid is needed in the process, which will give an overall cost saving for the process (Find, [0111]-[0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool the mixture of steam and acid gas in a heat exchanger to generate energy prior to separation of the steam in a condenser, wherein the condensed steam is heated and recycled back into the regeneration environment.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an energy efficient and cost effective process while reducing the amount of water supply needed with a reasonable expectation of success. 

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 3438728) in view of Hamrin (US 2018/0243688 A1).
Considering claim 27-30, Grantham teaches utilizing the steam from the reduction reaction for regeneration and where desired, additional amounts of steam can be fed to the regenerator (Grantham, Col. 7 line 59 – Col. 8 line 18).
Hamrin teaches steam for regeneration can be withdrawn from a connected power plant or heating reboiler by electrical power (Hamrin, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain the steam quality by any available energy source including energy source internal to a process that generates the acid gases, energy content of fuel within a process that generates the acid gases, energy source external to the process that generates the acid gases, and a steam cycle powered by a process separate from the process that generates the acid gases.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maintain the steam quality using any energy source available for an energy efficient process with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding van Gelder does not teach or render obvious removal of the claimed acid gases have been fully considered and are persuasive.  However, in light of the amendments and upon further consideration, new grounds of rejection are made over Grantham (US 3438728).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734